Citation Nr: 0827362	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to have resulted from surgery 
(Nissen fundoplication) at a Department of Veterans Affairs 
(VA) medical facility in July 2000.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In May 2005, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In May 
2006, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate one of the two issues addressed by 
the Board in May 2005.  The Court granted the motion in June 
2006, vacating and remanding the case to the Board.  

In October 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC to 
afford the veteran a VA examination and obtain a medical 
opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the Board remanded this matter requesting 
that that the RO contact the veteran and ask him to identify 
the disorders he believed to be associated with treatment at 
a VA Medical Center (VAMC) in July 2000.  The Board also 
requested that if the veteran responded, the RO should 
schedule an examination and obtain a medical opinion.  

In November 2006, the RO sent the veteran a letter requesting 
that he advise VA of the disorders he believed to be 
associated with the July 2000 treatment.  In December 2006, 
the veteran responded that he had no further evidence or 
information to give VA to substantiate his claim.  
Nevertheless, the RO scheduled the veteran for an examination 
in February 2007.  That examination was carried out.  The 
examiner answered only one of the questions specified in the 
October 2006 Remand.  

Of note is the veteran did not identify the disorders that he 
believed were caused by the July 2000 treatment.  Therefore, 
the Remand order did not require that an examination be 
conducted or an opinion rendered.  However, the Court of 
Appeals for Veterans Claims has stated that "once the 
Secretary undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will nor or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Given that the examination report is inadequate, 
another examination should be conducted on remand and another 
opinion obtained.

In the October 2006 Remand, the Board requested that the 
physician indicate whether the veteran (a) currently has the 
disorder(s) at issue; and (b) whether the disability or 
disabilities were due to: (1) carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment; or (2) from an event not 
reasonable foreseeable.  The October 2006 Remand also 
requested an explanation supporting the opinion rendered.  

This is a two part question, with part (b) contingent upon an 
affirmative answer to part (a).  Part (b) is also a two part 
question, that is, subparts (b)(1) and (b)(2).  The examiner 
answered only subpart (b)(1).  

The examiner did not address the threshold question as to 
whether the veteran had the disorder(s) which he attributes 
to the July 2000 treatment.  Rather, the examiner opined only 
that VA was not at fault.  He did not provide an explanation 
for that opinion.  Additionally, the examiner did not address 
whether any disorder was the result of an event not 
reasonably foreseeable.  

Also indicated in the examination report is a 
misunderstanding as to the purpose of the examination.  The 
report begins by stating that the purpose is to determine 
whether the veteran's claim of negligence for postoperative 
stomach injury is valid.  The Board requested the examination 
and opinion to obtain evidence necessary to fairly decide the 
veteran's claim.  Whether the veteran's claim is "valid" is 
a legal issue.  The purpose of the requested examination is 
to obtain medically informed answers to the questions posed.  

In this regard, it is important to note that this case has 
been to the Court and the Board would like to avoid further 
ligation on this mater. 

An additional reason for this remand is that since the RO 
last reviewed this claim, the veteran has submitted pertinent 
evidence, an April 2008 report of anorectal manometry.  He 
has not waived RO consideration of that evidence in the first 
instance.  On remand, this evidence along with all other 
evidence contained in the claims file should be reviewed by a 
medical professional.  In the event that the RO does not 
grant the claim, The RO must issue a supplemental statement 
of the case.  

The Board will now provide background information so that the 
examiner can understand the issue in the hope that such 
understanding will aid in obtaining an opinion sufficient for 
the Board to decide this appeal.  

The veteran seeks benefits under 38 U.S.C.A. § 1151 for 
additional disability suffered as a result of treatment, a 
laparoscopic Nissen fundoplication, at a VA facility in July 
2000.  The crux of his claim is that he deserves additional 
compensation because his vagus nerve was injured during that 
treatment.  The veteran is already in receipt of compensation 
for the residuals of this surgery.  Indeed, the 60 percent 
disability evaluation assigned for his service-connected 
gastrointestinal disability is largely based on the symptoms 
he developed as a result of that procedure, which includes 
the damage to the vagus nerve.  

For purposes of 38 C.F.R. § 1151, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility and the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002). (emphasis added).  

A threshold matter is identification of any additional 
disability suffered by the veteran as the result of the July 
2000 treatment.  A determination of the additional disability 
includes consideration of pathology prior to, during, and 
after VA treatment.  To determine whether the veteran has 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the treatment upon which 
the claim is based to the veteran's condition after the 
treatment has stopped.  38 C.F.R. § 3.361(b).  

A review of the record shows that the veteran was initially 
granted service connection for gastroesophageal reflux 
disease in September 1987.  On July 22, 2000, he underwent a 
laparoscopic Nissen fundoplication at the Jackson VAMC due to 
his gastroesophageal reflux disease.  As a result of this 
surgery, which damaged the vagus nerve, the veteran developed 
problems with abdominal gas, a distended abdomen, nausea, 
weight loss, intermittent diarrhea, and pain radiating to his 
arms and shoulders.  By a rating action dated in March 2001, 
the disability evaluation assigned for the veteran's service 
connected gastrointestinal condition was increased to 60 
percent.  The RO essentially concluded that the residuals of 
the veteran's laparoscopic Nissen fundoplication were part 
and parcel of his already service connected gastrointestinal 
disability.  A rating decision that more clearly defined this 
intent was promulgated in January 2004.

The Board had found that the veteran did not identify any 
symptoms or "additional disability" that is not already 
considered in the current rating.  Simply stated, the Board 
found that the veteran was seeking benefits under § 1151 for 
a disability for which service connection had already been 
established.  

As the veteran has been granted service connection for 
gastroesophageal reflux disease, status post Nissen 
fundoplication, and all the symptoms/residuals related 
thereto, the Board in May 2005 found that an adjudication for 
compensation under the provisions of 38 U.S.C.A. § 1151 would 
be superfluous.  The Board found that the claim had been 
rendered moot, that no greater benefit could be provided, and 
that they were no exceptions to the mootness doctrine 
present.  See e.g., Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) and 
Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  The appeal 
was dismissed.

The Joint Motion states that the Board's decision "did not 
specifically discuss or cite any of the medical evidence 
contained in the record."  However, the medical evidence 
cited above was cited in the Board's prior decision.  
Further, a total (100%) disability evaluation based on 
individual unemployability caused by the veteran's service 
connected disabilities has been granted by the VA.  
Additionally, it was found that veteran was already in 
receipt of compensation for gastroesophageal reflux disease, 
status post Nissen fundoplication, which contemplates the 
symptoms of bloating, nausea, and bowel problems, and because 
he is receiving the maximum compensation for that disability, 
the claim for entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for bloating, nausea, and bowel problems, 
claimed to have resulted from surgery (Nissen fundoplication) 
at a VA medical facility in July 2000, was rendered moot.  
Consequently, it is unclear what "medical evidence" the 
Board did not cite, that needed to be cited, in order to 
adjudicate fully this claim.  

The Joint Motion states that the Board failed to consider 
Diagnostic Code (DC) 8210 concerning paralysis of the tenth 
cranial (vagus) nerve.  However, in service connection 
claims, including claims for compensation under § 1151, the 
Board does not evaluate disabilities under the DCs.  
Therefore, the basis of the joint motion in placed into 
question.  Further, in this regard, it is important to note 
that the Court itself has stated that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Overall, it appears that the Joint Motion wishes the Board to 
consider other disorders allegedly associated with the 
surgery in July 2000.  However, these "other disorders" 
have not been clearly defined by the parties of the Joint 
Motion or (most importantly) the veteran.  Further, in light 
of the fact that the veteran has been found to have a total 
(100%) disability evaluation based on individual 
unemployability caused by the veteran's service connected 
disabilities, the need for this development is unclear, even 
in light of the Court's decision in AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In any event, notwithstanding any of the above, the Court's 
order must be fully implemented by the Board.  Accordingly, 
these matters are hereby REMANDED to the RO, via the AMC, for 
the following actions: 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for another 
examination by an appropriately qualified 
physician, other than the physician that 
conducted the examination in February 
2007.  The claims file and a copy of this 
REMAND must be provided to the examiner.  
The examiner is asked to read the entire 
text of this REMAND and review the claims 
file.  

The examiner is requested to determine, 
based on the veteran's entire reported 
medical history and interview with the 
veteran, as well as on the current 
physical examination and reports of any 
indicated diagnostic testing, the degree 
of medical probability that the veteran:

(a) currently has disability additional 
to that which he had prior to the July 
2000 laparoscopic Nissen fundoplication.  

If the examiner concludes that the 
veteran does have additional disability, 
the examiner is asked to report as to 
what that additional disability consists 
of.  He or she is further asked to then 
address part (b)

(b)  whether the disability or 
disabilities were due to: 

(1) carelessness, negligence, lack 
of proper skill, error in judgment, 
or a similar instance of fault on 
the part of the VA in furnishing 
the hospital care, medical or 
surgical treatment; or 

        (2) from an event not reasonably 
foreseeable.  

This is a two part question and each part 
must be answered.  

An explanation supporting the opinions 
rendered, both to part (a) and to part 
(b) is required.  This explanation should 
refer to medical reports found in the 
claims file, if appropriate.  The 
complete findings and opinion of the 
examining physician should be associated 
with the claims folder.  If the physician 
can not answer these questions without 
resort to speculation, it should be so 
indicated.

2.  After the development requested above 
has been completed to the extent 
possible, the veteran's claim for 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 should 
be readjudicated; applying the Court's 
holdings in this case, as appropriate.  
If the claim is not granted in full, a 
supplemental statement of the case should 
be issued, taking into consideration all 
pertinent evidence received since the RO 
last reviewed the claim, and the matter 
should be returned to the Board for 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




